MEMORANDUM OPINION
FUENTES, Circuit Judge.
Plaintiff Beverly Foster filed this Title VII action against her former employer Crawford & Company and several Crawford & Company employees. After the individual defendants were dismissed, Crawford & Company moved for summary judgment. Crawford & Company argued that Foster’s Title VII claim should be barred under the doctrine of claim preclusion because Foster raised a Title VII claim against Crawford & Company in a prior suit which was dismissed. The District Court granted Crawford & Company’s motion for summary judgment, concluding that Foster’s Title VII action was barred by claim preclusion, and dismissed Foster’s complaint in its entirety.
We have carefully considered Foster’s arguments in this appeal. We hold that they lack merit. For the reasons substantially stated in Judge Hayden’s thorough and well-reasoned opinion, we affirm the Judgment of the District Court.